525 F.2d 1261
SHELL OIL COMPANY et al., Petitioners,v.FEDERAL POWER COMMISSION, Respondent.
No. 74--3330.
United States Court of Appeals,Fifth Circuit.
Jan. 14, 1976.

1
Robert Perdue, Deputy Gen. Counsel, George W. McHenry, Sol., F.P.C., Washington, D.C., for Federal Power Commission.


2
Thomas G. Johnson, Shell Oil Co., Houston, Tex., for Shell Oil Co.


3
Gordon Gooch, Washington, D.C., for Rodman Corp.


4
James W. McCartney, Houston, Tex., for Tex. Eastern Transmission Corp. and Transwestern Pipeline Co.


5
Richard F. Generelly, Washington, D.C., for General American Oil Co. of Tex.


6
Thomas H. Burton, Continental Oil Co., Houston, Tex., for Continental Oil Co.


7
Pat P. Timmons, Superior Oil Co., Houston, Tex., for Superior Oil Co.


8
Paul W. Hicks, Dallas, Tex., for Placid Oil Co. and Hunt Oil Co.


9
Arthur S. Berner, Houston, Tex., for Inexco Oil Co.


10
Neal Powers, Jr., Houston, Tex., for Freeport Minerals Co., Tex. Production Co. and others.


11
Frederick Moring, Washington, D.C., for Associated Gas Distributors.


12
Morton L. Simons, Washington, D.C., for James Abourezk.


13
Charles F. Wheatley, Jr., Washington, D.C., for American Public Gas Ass'n.


14
Richard A. Solomon, Washington, D.C., for Public Service Commission of the State of N.Y.


15
B. James McGraw, Gulf Oil Corp., Tulsa, Okl., for Gulf Oil Corp.


16
Richard F. Remmers, Sohio Petroleum Co., Oklahoma City, Okl., for Sohio Petroleum Co.


17
William H. Emerson, Amoco Production Co., Chicago, Ill., for Amoco Production Co.


18
Tilford A. Jones, Bethesda, Md., for The United Distribution Companies.


19
Robert F. Starzel, Denver, Colo., for Kerr-McGee Corp.


20
John L. Williford, Bartlesville, Okl., for Phillips Petroleum Co.


21
Paul W. Wright, Exxon Corp., Houston, Tex., for Exxon Corp.


22
Roger L. Brandt, Texaco, Inc., Houston, Tex., for Texaco, Inc.


23
David G. Stevenson, Amerada Hess Corp., Tulsa, Okl., for Amerada Hess Corp.


24
Edward J. Kremer, Atlantic Richfield Co., Legal Div., Dallas, Tex., for Atlantic Richfield Co.


25
David M. Whitney, Burmah Oil & Gas Co., Houston, Tex., for Burmah Oil & Gas Co.


26
William C. Charlton, Cabot Corp., Pampa, Tex., for Cabot Corp.


27
Justin R. Wolf, Washington, D.C., for The California Co.


28
Samuel H. Riggs, Jr., Cities Service Oil Co., Tulsa, Okl., for Cities Service Oil Co.


29
Giles D. H. Snyder, Columbia Gas Transmission Corp., Charleston, W. Va., for Columbia Gas Transmission Corp.


30
Thomas H. Burton, Continental Oil Co., Houston, Tex., for Continental Oil Co.


31
Richard F. Generelly, Washington, D.C., for General American Oil Co. of Tex.


32
Edward J. Grenier, Jr., Washington, D.C., for General Motors Corp.


33
L. Dan Jones, Independent Petroleum Ass'n of America, Washington, D.C., for Independent Petroleum Ass'n of America.


34
Jerome J. McGrath, Interstate Natural Gas Ass'n of America, Washington, D.C., for The Interstate Natural Gas Ass'n of America.


35
William A. Sackmann, Marathon Oil Co., Findlay, Ohio, for Marathon Oil Co.


36
Philip R. Ehrenkranz, Washington, D.C., for Mobil Oil Corp.


37
Paul W. Mallory, Peoples Gas Co., Chicago, Ill., for Natural Gas Pipeline Co. of America.


38
Patrick J. McCarthy, Northern Natural Gas Co., Omaha, Neb., for Northern Natural Gas Co.


39
Malcolm H. Furbush, Pacific Gas & Electric Co., San Francisco, Cal., for Pacific Gas & Elec. Co.


40
Gordon Gooch, Washington, D.C., for Pennzoil Co., Texasgulf, Inc., and Tenneco Oil Co.


41
Donald J. Richardson, Jr., San Francisco, Cal., for San Diego Gas & Electric Co.


42
David C. Henri, Skelly Oil Co., Tulsa, Okl., for Skelly Oil Co.


43
Thomas D. Clarke, Southern California Gas Co., Los Angeles, Cal., for Southern California Gas Co.


44
Lilyan G. Sibert, Tenn. Gas Pipeline Co., Houston, Tex., for Tenn. Gas Pipeline Co.


45
Kenneth L. Riedman, Jr., Union Oil Co. of Cal., Los Angeles, Cal., for Union Oil Co. of Cal.


46
W. DeVier Pierson, Washington, D.C., for United Gas Pipe Line Co.


47
Thomas W. Derryberry, Sp. Asst. Atty. Gen., Santa Fe, N.M., for State of N.M.


48
Petitions for Review of Orders of the Federal Power Commission.

ON PETITIONS FOR REHEARING

49
(Opinion Oct. 14, 1975, 5 Cir., 520 F.2d 1061)


50
Before BELL, CLARK and RONEY, Circuit Judges.

PER CURIAM:

51
In its petition for rehearing, Rodman Corporation and others request us to reconsider our decision 'to provide that the FPC (i) include a component for federal incomes taxes liability in the nationwide rate, (ii) eliminate the deduction of federal income tax credits from the nationwide average rate, or (iii) make 'crystal clear' that a de novo review of federal income tax in the current biennial review proceeding in FPC Docket No. RM 75--14 is permissible.'


52
We agree that our decision should in no way be construed to foreclose a de novo review of federal income tax in the current biennial review proceeding in FPC Docket No. RM 75--14.


53
It is ordered that the petitions for rehearing filed in the above entitled and numbered cause be and the same are hereby denied.